Matter of National Fuel Gas Supply Corp. v Duffield Camp & Retreat Ctr. Inc. (2019 NY Slip Op 03229)





Matter of National Fuel Gas Supply Corp. v Duffield Camp & Retreat Ctr. Inc.


2019 NY Slip Op 03229


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND TROUTMAN, JJ.


1275/18 CA 18-00239

[*1]IN THE MATTER OF NATIONAL FUEL GAS SUPPLY CORPORATION, PETITIONER-RESPONDENT,
vDUFFIELD CAMP AND RETREAT CENTER INC., RESPONDENT-APPELLANT, ET AL., RESPONDENTS. 


COOLIGAN LAW LLP, BUFFALO (KEVIN T. O'BRIEN OF COUNSEL), FOR RESPONDENT-APPELLANT.
PHILLIPS LYTLE LLP, BUFFALO (JOANNE DICKINSON OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Cattaraugus County (Jeremiah J. Moriarty, III, J.), entered October 2, 2017. The order, among other things, granted the petition. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 21 and 25, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court